Case 2:18-cv-00491-JRG-RSP Document 212 Filed 03/16/20 Page 1 of 1 PageID #: 7632



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

                                                      §
                                                      §
      UNILOC 2017 LLC,                                §
                                                      §
                   Plaintiff,                         §
                                                      §
      v.                                              §    Case No. 2:18-cv-00491-JRG-RSP
                                                      §
      GOOGLE LLC,                                     §
                                                      §
                   Defendant.                         §

                                                ORDER

           Before the Court is the Joint Stipulation Regarding Production of Subpoenaed Third Party

  Communications (“Stipulation”). (Dkt. No. 206). Within the stipulation, Defendant Google LLC

  (“Google”) agrees that:

           Google will produce all of the communications between Google’s outside counsel and
           subpoenaed third parties (electronic or written) regarding the subject matter of any
           subpoenas served upon such third parties in both Wave I and Wave II cases by 5pm CT,
  .        Friday, March 13th, 2020.

           Further, going forward Google agrees to promptly produce within 24 hours any
           communications between Google’s outside counsel and subpoenaed third parties
           (electronic or written) regarding the subject matter of any subpoenas served upon such
           third parties in both Wave I and Wave II cases and will continue to do so until the last
           case is dismissed. The parties have reached this agreement in good faith to prevent further
           motions practice on these issues.

           (Dkt. No. 206 at 1).

           After consideration, the Court GRANTS the Stipulation. Due to the Stipulation, it is

  ORDERED that Plaintiff Uniloc 2017 LLC’s Motion to Compel Discovery is DENIED AS

  MOOT. (Dkt. No. 179).
      SIGNED this 3rd day of January, 2012.
           SIGNED this 16th day of March, 2020.




                                                          ____________________________________
                                                          ROY S. PAYNE
                                                          UNITED STATES MAGISTRATE JUDGE
